Citation Nr: 1817448	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

 1.  Whether new and material evidence has been received to reopen a claim for service connection for left leg radiculopathy.

2.  Entitlement to service connection for left leg radiculopathy.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for right eye optic neuritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) from January 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2017, the Veteran presented sworn testimony during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for degenerative joint disease of the cervical spine and entitlement to service connection for left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing before the undersigned, the Veteran, through his representative, indicated that he wished to withdraw the appeal for the issue of entitlement to a rating in excess of 20 percent for optic neuritis of the right eye.

2.  Service connection for left leg radiculopathy, to include complaint for pain affecting the foot, ankle and heel, was denied in a November 2008 rating decision in part on the basis that there was no evidence of a disability related to service.  

3.  The Veteran did not file a notice of disagreement for the November 2008 rating decision, and that decision became final.

4.  Evidence received since the November 2008 rating decision relates to unestablished facts necessary to substantiate the service connection claim for left leg radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of entitlement to a rating in excess of 20 percent for optic neuritis of the right eye, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  New and material evidence has been received, and the Veteran's claim for service connection for left leg radiculopathy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.

At the hearing before the undersigned in December 2017, the Veteran, through his representative, indicated that he wished to withdraw the appeal of the issue of entitlement to a rating in excess of 20 percent for optic neuritis of the right eye. As the Veteran's statements offered during his December 2017 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, this issue is no longer for appellate consideration.  

New and Material Evidence

Service connection for left leg radiculopathy was denied in a November 2008 rating decision.  The RO found that the medical evidence failed to show that the disability had been clinically diagnosed or treated during service, and also that the Veteran did not submit current medical evidence of a disability related to service. 

The evidence received since the November 2008 rating decision includes medical evidence indicating that a private physician diagnosed the Veteran with left leg radicular pain in November 2014.  The Veteran also testified credibly at his December 2017 Board hearing that he began to experience numbness and tingling in his left leg shortly after a spinal tap was performed during service.  

The evidence is new, as it was not previously considered, and material, as it pertains to unestablished facts of the claims, i.e., evidence of a radiculopathy diagnosis and its relationship to service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

ORDER

The appeal concerning entitlement to a rating in excess of 20 percent for right eye optic neuritis is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for left leg radiculopathy is reopened; to this extent only, the Veteran's appeal is granted. 


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish diagnoses or persistent symptoms of left leg radiculopathy and degenerative joint disease of the cervical spine, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran VA examinations so as to determine the nature and etiology of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his left leg radiculopathy.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's left leg radiculopathy had its onset in service or within one year of service, or is otherwise the result of an incident in service, to include as a result of a spinal tap the Veteran underwent during service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his degenerative joint disease of the cervical spine.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's degenerative joint disease of the cervical spine had its onset in service or within one year of service, or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for degenerative joint disease of the cervical spine and entitlement to service connection for left leg radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


